Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 1 of 39




            EXHIBIT A
                     Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 2 of 39
3< 004 #>GX' )+(*-$ ?WDRQGPC VQ =TQFWEG 6QEWOGPVU% 9PHQTOCVKQP% QT <DLGEVU QT VQ =GTOKV 9PURGEVKQP QH =TGOKUGU KP C 5KXKN 3EVKQP


                                       A;9@76 ?@3@7? 69?@>95@ 5<A>@
                                                                           HQT VJG
                                                        Eastern District
                                                       BBBBBBBBBB        of Pennsylvania
                                                                   6KUVTKEV  QH BBBBBBBBBB
             8A@AM?G >M?@A 5JHHENNEJI ?I@
             5JHHJIRA?GOD JB ;AIINTGQ?IE?                                     $
                               Plaintiff                                      $
                                  X'                                          $        5KXKN 3EVKQP ;Q' ).)'$FX$'(((*$69>
             AKQODU 9HIIHTUQP BPLXHTULVZ DPG                                  $
            0NEHTV 4LPUVHLP 7HDNVKFDTH <HVYQTM                                $
                              Defendant                                       $

                        ;=.9817- <8 9:80=/1 08/=617<;$ 3728:6-<387$ 8: 8.41/<;
                          8: <8 91:63< 37;91/<387 82 9:163;1; 37 - /3>35 -/<387

 @Q1                                                 8PGHRHPGHPFH 1NWH 2TQUU F&Q ;LFKDHN CLRIHN
                                                     (-'( ;DTMHV @VTHHV# >KLNDGHNRKLD# >0 (-('*
                                                       (Name of person to whom this subpoena is directed)

       ✔
       " Production: ?8= -:1 /866-7010 VQ RTQFWEG CV VJG VKOG% FCVG% CPF RNCEG UGV HQTVJ DGNQY VJG HQNNQYKPI
FQEWOGPVU% GNGEVTQPKECNN[ UVQTGF KPHQTOCVKQP% QT QDLGEVU% CPF VQ RGTOKV KPURGEVKQP% EQR[KPI% VGUVKPI% QT UCORNKPI QH VJG
OCVGTKCN1 @HH @FKHGWNH 0%



  =NCEG1 5DHJTH 3TLPMHT 1LGGNH " ?HDVK ::>                                              6CVG CPF @KOG1
           =PH :QJDP @SWDTH# @WLVH )'''                                                                      ',&),&)')' -.'' DO
           >KLNDGHNRKLD# >0 (-('*

     " Inspection of Premises: ?8= -:1 /866-7010 VQ RGTOKV GPVT[ QPVQ VJG FGUKIPCVGF RTGOKUGU% NCPF% QT
QVJGT RTQRGTV[ RQUUGUUGF QT EQPVTQNNGF D[ [QW CV VJG VKOG% FCVG% CPF NQECVKQP UGV HQTVJ DGNQY% UQ VJCV VJG TGSWGUVKPI RCTV[
OC[ KPURGEV% OGCUWTG% UWTXG[% RJQVQITCRJ% VGUV% QT UCORNG VJG RTQRGTV[ QT CP[ FGUKIPCVGF QDLGEV QT QRGTCVKQP QP KV'

  =NCEG1                                                                               6CVG CPF @KOG1



       @JG HQNNQYKPI RTQXKUKQPU QH 8GF' >' 5KX' =' -. CTG CVVCEJGF ] >WNG -.#E$% TGNCVKPI VQ VJG RNCEG QH EQORNKCPEG2
>WNG -.#F$% TGNCVKPI VQ [QWT RTQVGEVKQP CU C RGTUQP UWDLGEV VQ C UWDRQGPC2 CPF >WNG -.#G$ CPF #I$% TGNCVKPI VQ [QWT FWV[ VQ
TGURQPF VQ VJKU UWDRQGPC CPF VJG RQVGPVKCN EQPUGSWGPEGU QH PQV FQKPI UQ'

6CVG1        '+&)+&)')'

                                  CLERK OF COURT
                                                                                            <>
                                                                                                                &U& >DWN 7% @DLPV$0PVQLPH
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 @JG PCOG% CFFTGUU% G&OCKN CFFTGUU% CPF VGNGRJQPG PWODGT QH VJG CVVQTPG[ TGRTGUGPVKPI (name of party)     3HIHPGDPV
AKQODU 9HIIHTUQP BPLXHTULVZ                                              % YJQ KUUWGU QT TGSWGUVU VJKU UWDRQGPC%
 CTG 1>DWN 7% @DLPV$0PVQLPH% 8?ACMA 6MEIFAM 4E@@GA " <A?OD 99;% :IA 9JC?I =LP?MA% =OA' *(((% ;DEG?@AGKDE?% ;3
)0)(+&-00- 7&H?EG1 RDWN%UDLPV$DPVQLPH/IDHJTHGTLPMHT%FQO ;DJIA1 #*),$ 0//&*.((2 8?S1 #*),$ 0//&*.,.
                               7MRHBD RM RGD NDPQML UGM HQQSDQ MP PDOSDQRQ RGHQ QSANMDL@
9H VJKU UWDRQGPC EQOOCPFU VJG RTQFWEVKQP QH FQEWOGPVU% GNGEVTQPKECNN[ UVQTGF KPHQTOCVKQP% QT VCPIKDNG VJKPIU QT VJG
KPURGEVKQP QH RTGOKUGU DGHQTG VTKCN% C PQVKEG CPF C EQR[ QH VJG UWDRQGPC OWUV DG UGTXGF QP GCEJ RCTV[ KP VJKU ECUG DGHQTG
KV KU UGTXGF QP VJG RGTUQP VQ YJQO KV KU FKTGEVGF' 8GF' >' 5KX' =' -.#C$#-$'
                     Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 3 of 39
3< 004 #>GX' )+(*-$ ?WDRQGPC VQ =TQFWEG 6QEWOGPVU% 9PHQTOCVKQP% QT <DLGEVU QT VQ =GTOKV 9PURGEVKQP QH =TGOKUGU KP C 5KXKN 3EVKQP #=CIG +$

5KXKN 3EVKQP ;Q' ).)'$FX$'(((*$69>

                                                     9:882 82 ;1:>3/1
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            9 TGEGKXGF VJKU UWDRQGPC HQT (name of individual and title, if any)
QP (date)                               '

            " 9 UGTXGF VJG UWDRQGPC D[ FGNKXGTKPI C EQR[ VQ VJG PCOGF RGTUQP CU HQNNQYU1


                                                                                           QP (date)                                   2 QT

            " 9 TGVWTPGF VJG UWDRQGPC WPGZGEWVGF DGECWUG1
                                                                                                                                                     '

            APNGUU VJG UWDRQGPC YCU KUUWGF QP DGJCNH QH VJG APKVGF ?VCVGU% QT QPG QH KVU QHHKEGTU QT CIGPVU% 9 JCXG CNUQ
            VGPFGTGF VQ VJG YKVPGUU VJG HGGU HQT QPG FC[_U CVVGPFCPEG% CPF VJG OKNGCIG CNNQYGF D[ NCY% KP VJG COQWPV QH
            "                                     '

:[ HGGU CTG "                                      HQT VTCXGN CPF "                             HQT UGTXKEGU% HQT C VQVCN QH "                '%''   '


            9 FGENCTG WPFGT RGPCNV[ QH RGTLWT[ VJCV VJKU KPHQTOCVKQP KU VTWG'


6CVG1
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

3FFKVKQPCN KPHQTOCVKQP TGICTFKPI CVVGORVGF UGTXKEG% GVE'1
                     Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 4 of 39
3< 004 #>GX' )+(*-$ ?WDRQGPC VQ =TQFWEG 6QEWOGPVU% 9PHQTOCVKQP% QT <DLGEVU QT VQ =GTOKV 9PURGEVKQP QH =TGOKUGU KP C 5KXKN 3EVKQP#=CIG ,$

                             2DCDP@J :SJD ME /HTHJ 9PMBDCSPD *+ "B#$ "C#$ "D#$ @LC "F# "1EEDBRHTD '(&'&')#
"B# 9J@BD ME /MKNJH@LBD%                                                                "HH# FKUENQUKPI CP WPTGVCKPGF GZRGTV_U QRKPKQP QT KPHQTOCVKQP VJCV FQGU
                                                                                   PQV FGUETKDG URGEKHKE QEEWTTGPEGU KP FKURWVG CPF TGUWNVU HTQO VJG GZRGTV_U
  "'# For a Trial, Hearing, or Deposition. 3 UWDRQGPC OC[ EQOOCPF C                UVWF[ VJCV YCU PQV TGSWGUVGF D[ C RCTV['
RGTUQP VQ CVVGPF C VTKCN% JGCTKPI% QT FGRQUKVKQP QPN[ CU HQNNQYU1                     "/# Specifying Conditions as an Alternative. 9P VJG EKTEWOUVCPEGU
   "-# YKVJKP *)) OKNGU QH YJGTG VJG RGTUQP TGUKFGU% KU GORNQ[GF% QT               FGUETKDGF KP >WNG -.#F$#,$#4$% VJG EQWTV OC[% KPUVGCF QH SWCUJKPI QT
TGIWNCTN[ VTCPUCEVU DWUKPGUU KP RGTUQP2 QT                                         OQFKH[KPI C UWDRQGPC% QTFGT CRRGCTCPEG QT RTQFWEVKQP WPFGT URGEKHKGF
   ".# YKVJKP VJG UVCVG YJGTG VJG RGTUQP TGUKFGU% KU GORNQ[GF% QT TGIWNCTN[        EQPFKVKQPU KH VJG UGTXKPI RCTV[1
VTCPUCEVU DWUKPGUU KP RGTUQP% KH VJG RGTUQP                                             "H# UJQYU C UWDUVCPVKCN PGGF HQT VJG VGUVKOQP[ QT OCVGTKCN VJCV ECPPQV DG
      "H# KU C RCTV[ QT C RCTV[_U QHHKEGT2 QT                                      QVJGTYKUG OGV YKVJQWV WPFWG JCTFUJKR2 CPF
      "HH# KU EQOOCPFGF VQ CVVGPF C VTKCN CPF YQWNF PQV KPEWT UWDUVCPVKCN               "HH# GPUWTGU VJCV VJG UWDRQGPCGF RGTUQP YKNN DG TGCUQPCDN[ EQORGPUCVGF'
GZRGPUG'
                                                                                   "D# 0SRHDQ HL :DQNMLCHLF RM @ ;SANMDL@%
 "(# For Other Discovery. 3 UWDRQGPC OC[ EQOOCPF1
   "-# RTQFWEVKQP QH FQEWOGPVU% GNGEVTQPKECNN[ UVQTGF KPHQTOCVKQP% QT                "'# Producing Documents or Electronically Stored Information. @JGUG
VCPIKDNG VJKPIU CV C RNCEG YKVJKP *)) OKNGU QH YJGTG VJG RGTUQP TGUKFGU% KU        RTQEGFWTGU CRRN[ VQ RTQFWEKPI FQEWOGPVU QT GNGEVTQPKECNN[ UVQTGF
GORNQ[GF% QT TGIWNCTN[ VTCPUCEVU DWUKPGUU KP RGTUQP2 CPF                           KPHQTOCVKQP1
   ".# KPURGEVKQP QH RTGOKUGU CV VJG RTGOKUGU VQ DG KPURGEVGF'                        "-# Documents. 3 RGTUQP TGURQPFKPI VQ C UWDRQGPC VQ RTQFWEG FQEWOGPVU
                                                                                   OWUV RTQFWEG VJGO CU VJG[ CTG MGRV KP VJG QTFKPCT[ EQWTUG QH DWUKPGUU QT
"C# 9PMRDBRHLF @ 9DPQML ;SAIDBR RM @ ;SANMDL@, 1LEMPBDKDLR%                        OWUV QTICPK\G CPF NCDGN VJGO VQ EQTTGURQPF VQ VJG ECVGIQTKGU KP VJG FGOCPF'
                                                                                      ".# Form for Producing Electronically Stored Information Not Specified.
 "'# Avoiding Undue Burden or Expense; Sanctions. 3 RCTV[ QT CVVQTPG[              9H C UWDRQGPC FQGU PQV URGEKH[ C HQTO HQT RTQFWEKPI GNGEVTQPKECNN[ UVQTGF
TGURQPUKDNG HQT KUUWKPI CPF UGTXKPI C UWDRQGPC OWUV VCMG TGCUQPCDNG UVGRU          KPHQTOCVKQP% VJG RGTUQP TGURQPFKPI OWUV RTQFWEG KV KP C HQTO QT HQTOU KP
VQ CXQKF KORQUKPI WPFWG DWTFGP QT GZRGPUG QP C RGTUQP UWDLGEV VQ VJG               YJKEJ KV KU QTFKPCTKN[ OCKPVCKPGF QT KP C TGCUQPCDN[ WUCDNG HQTO QT HQTOU'
UWDRQGPC' @JG EQWTV HQT VJG FKUVTKEV YJGTG EQORNKCPEG KU TGSWKTGF OWUV                "/# Electronically Stored Information Produced in Only One Form. @JG
GPHQTEG VJKU FWV[ CPF KORQUG CP CRRTQRTKCVG UCPEVKQP^YJKEJ OC[ KPENWFG             RGTUQP TGURQPFKPI PGGF PQV RTQFWEG VJG UCOG GNGEVTQPKECNN[ UVQTGF
NQUV GCTPKPIU CPF TGCUQPCDNG CVVQTPG[_U HGGU^QP C RCTV[ QT CVVQTPG[ YJQ            KPHQTOCVKQP KP OQTG VJCP QPG HQTO'
HCKNU VQ EQORN['                                                                      "0# Inaccessible Electronically Stored Information. @JG RGTUQP
                                                                                   TGURQPFKPI PGGF PQV RTQXKFG FKUEQXGT[ QH GNGEVTQPKECNN[ UVQTGF KPHQTOCVKQP
 "(# Command to Produce Materials or Permit Inspection.                            HTQO UQWTEGU VJCV VJG RGTUQP KFGPVKHKGU CU PQV TGCUQPCDN[ CEEGUUKDNG DGECWUG
   "-# Appearance Not Required. 3 RGTUQP EQOOCPFGF VQ RTQFWEG                      QH WPFWG DWTFGP QT EQUV' <P OQVKQP VQ EQORGN FKUEQXGT[ QT HQT C RTQVGEVKXG
FQEWOGPVU% GNGEVTQPKECNN[ UVQTGF KPHQTOCVKQP% QT VCPIKDNG VJKPIU% QT VQ            QTFGT% VJG RGTUQP TGURQPFKPI OWUV UJQY VJCV VJG KPHQTOCVKQP KU PQV
RGTOKV VJG KPURGEVKQP QH RTGOKUGU% PGGF PQV CRRGCT KP RGTUQP CV VJG RNCEG QH       TGCUQPCDN[ CEEGUUKDNG DGECWUG QH WPFWG DWTFGP QT EQUV' 9H VJCV UJQYKPI KU
RTQFWEVKQP QT KPURGEVKQP WPNGUU CNUQ EQOOCPFGF VQ CRRGCT HQT C FGRQUKVKQP%         OCFG% VJG EQWTV OC[ PQPGVJGNGUU QTFGT FKUEQXGT[ HTQO UWEJ UQWTEGU KH VJG
JGCTKPI% QT VTKCN'                                                                 TGSWGUVKPI RCTV[ UJQYU IQQF ECWUG% EQPUKFGTKPI VJG NKOKVCVKQPU QH >WNG
   ".# Objections. 3 RGTUQP EQOOCPFGF VQ RTQFWEG FQEWOGPVU QT VCPIKDNG             +/#D$#+$#5$' @JG EQWTV OC[ URGEKH[ EQPFKVKQPU HQT VJG FKUEQXGT['
VJKPIU QT VQ RGTOKV KPURGEVKQP OC[ UGTXG QP VJG RCTV[ QT CVVQTPG[ FGUKIPCVGF
KP VJG UWDRQGPC C YTKVVGP QDLGEVKQP VQ KPURGEVKPI% EQR[KPI% VGUVKPI% QT            "(# Claiming Privilege or Protection.
UCORNKPI CP[ QT CNN QH VJG OCVGTKCNU QT VQ KPURGEVKPI VJG RTGOKUGU^QT VQ             "-# Information Withheld. 3 RGTUQP YKVJJQNFKPI UWDRQGPCGF KPHQTOCVKQP
RTQFWEKPI GNGEVTQPKECNN[ UVQTGF KPHQTOCVKQP KP VJG HQTO QT HQTOU TGSWGUVGF'        WPFGT C ENCKO VJCV KV KU RTKXKNGIGF QT UWDLGEV VQ RTQVGEVKQP CU VTKCN&RTGRCTCVKQP
@JG QDLGEVKQP OWUV DG UGTXGF DGHQTG VJG GCTNKGT QH VJG VKOG URGEKHKGF HQT          OCVGTKCN OWUV1
EQORNKCPEG QT *- FC[U CHVGT VJG UWDRQGPC KU UGTXGF' 9H CP QDLGEVKQP KU OCFG%            "H# GZRTGUUN[ OCMG VJG ENCKO2 CPF
VJG HQNNQYKPI TWNGU CRRN[1                                                              "HH# FGUETKDG VJG PCVWTG QH VJG YKVJJGNF FQEWOGPVU% EQOOWPKECVKQPU% QT
     "H# 3V CP[ VKOG% QP PQVKEG VQ VJG EQOOCPFGF RGTUQP% VJG UGTXKPI RCTV[         VCPIKDNG VJKPIU KP C OCPPGT VJCV% YKVJQWV TGXGCNKPI KPHQTOCVKQP KVUGNH
OC[ OQXG VJG EQWTV HQT VJG FKUVTKEV YJGTG EQORNKCPEG KU TGSWKTGF HQT CP            RTKXKNGIGF QT RTQVGEVGF% YKNN GPCDNG VJG RCTVKGU VQ CUUGUU VJG ENCKO'
QTFGT EQORGNNKPI RTQFWEVKQP QT KPURGEVKQP'                                           ".# Information Produced. 9H KPHQTOCVKQP RTQFWEGF KP TGURQPUG VQ C
     "HH# @JGUG CEVU OC[ DG TGSWKTGF QPN[ CU FKTGEVGF KP VJG QTFGT% CPF VJG        UWDRQGPC KU UWDLGEV VQ C ENCKO QH RTKXKNGIG QT QH RTQVGEVKQP CU
QTFGT OWUV RTQVGEV C RGTUQP YJQ KU PGKVJGT C RCTV[ PQT C RCTV[_U QHHKEGT HTQO      VTKCN&RTGRCTCVKQP OCVGTKCN% VJG RGTUQP OCMKPI VJG ENCKO OC[ PQVKH[ CP[ RCTV[
UKIPKHKECPV GZRGPUG TGUWNVKPI HTQO EQORNKCPEG'                                     VJCV TGEGKXGF VJG KPHQTOCVKQP QH VJG ENCKO CPF VJG DCUKU HQT KV' 3HVGT DGKPI
                                                                                   PQVKHKGF% C RCTV[ OWUV RTQORVN[ TGVWTP% UGSWGUVGT% QT FGUVTQ[ VJG URGEKHKGF
 ")# Quashing or Modifying a Subpoena.                                             KPHQTOCVKQP CPF CP[ EQRKGU KV JCU2 OWUV PQV WUG QT FKUENQUG VJG KPHQTOCVKQP
   "-# When Required. <P VKOGN[ OQVKQP% VJG EQWTV HQT VJG FKUVTKEV YJGTG           WPVKN VJG ENCKO KU TGUQNXGF2 OWUV VCMG TGCUQPCDNG UVGRU VQ TGVTKGXG VJG
EQORNKCPEG KU TGSWKTGF OWUV SWCUJ QT OQFKH[ C UWDRQGPC VJCV1                       KPHQTOCVKQP KH VJG RCTV[ FKUENQUGF KV DGHQTG DGKPI PQVKHKGF2 CPF OC[ RTQORVN[
     "H# HCKNU VQ CNNQY C TGCUQPCDNG VKOG VQ EQORN[2                               RTGUGPV VJG KPHQTOCVKQP WPFGT UGCN VQ VJG EQWTV HQT VJG FKUVTKEV YJGTG
     "HH# TGSWKTGU C RGTUQP VQ EQORN[ DG[QPF VJG IGQITCRJKECN NKOKVU               EQORNKCPEG KU TGSWKTGF HQT C FGVGTOKPCVKQP QH VJG ENCKO' @JG RGTUQP YJQ
URGEKHKGF KP >WNG -.#E$2                                                           RTQFWEGF VJG KPHQTOCVKQP OWUV RTGUGTXG VJG KPHQTOCVKQP WPVKN VJG ENCKO KU
     "HHH# TGSWKTGU FKUENQUWTG QH RTKXKNGIGF QT QVJGT RTQVGEVGF OCVVGT% KH PQ      TGUQNXGF'
GZEGRVKQP QT YCKXGT CRRNKGU2 QT
     "HT# UWDLGEVU C RGTUQP VQ WPFWG DWTFGP'                                       "F# /MLRDKNR%
  ".# When Permitted. @Q RTQVGEV C RGTUQP UWDLGEV VQ QT CHHGEVGF D[ C              @JG EQWTV HQT VJG FKUVTKEV YJGTG EQORNKCPEG KU TGSWKTGF^CPF CNUQ% CHVGT C
UWDRQGPC% VJG EQWTV HQT VJG FKUVTKEV YJGTG EQORNKCPEG KU TGSWKTGF OC[% QP          OQVKQP KU VTCPUHGTTGF% VJG KUUWKPI EQWTV^OC[ JQNF KP EQPVGORV C RGTUQP
OQVKQP% SWCUJ QT OQFKH[ VJG UWDRQGPC KH KV TGSWKTGU1                               YJQ% JCXKPI DGGP UGTXGF% HCKNU YKVJQWV CFGSWCVG GZEWUG VQ QDG[ VJG
      "H# FKUENQUKPI C VTCFG UGETGV QT QVJGT EQPHKFGPVKCN TGUGCTEJ%                UWDRQGPC QT CP QTFGT TGNCVGF VQ KV'
FGXGNQROGPV% QT EQOOGTEKCN KPHQTOCVKQP2 QT



                                         8QT CEEGUU VQ UWDRQGPC OCVGTKCNU% UGG 8GF' >' 5KX' =' -.#C$ 5QOOKVVGG ;QVG #+)*,$'
        Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 5 of 39




                                            SCHEDULE A

                                          INSTRUCTIONS

        For the purpose of these Requests, the following Instructions shall apply:

        A.      Unless otherwise specified, this request calls for the production of documents

written, prepared, created, sent, or received from January 1, 2016, through the date this subpoena is

received.

        B.      If you have produced documents responsive to this Subpoena to the Plaintiffs in

the course of the Merger Review, those documents need not be produced again so long as You

identify such documents by Bates range or comparable means in your response to this Subpoena.

        C.      For each request, You are to produce entire documents including all attachments,

enclosures, cover letters, memoranda, and appendices. Copies that differ in any respect from an

original (because, by way of example only, handwritten or printed notations have been added) shall

be treated as separate documents and produce separately. Each draft of a document is a separate

document. A request for a document shall be deemed to include a request for any and all transmittal

sheets, cover letters, exhibits, enclosures, or attachments to the document, in addition to the

document itself.

        D.      Where a claim of privilege or other protection from discovery is asserted in

objecting to any request or sub-part thereof, and any document is withheld (in whole or in part) on

eYV SRdZd `W dfTY RddVceZ`_) P`f dYR]] ac`gZUV R ]`X 'eYV lIcZgZ]VXV E`Xm( Z_ FZTc`d`We >iTV] W`c^Re

that identifies, where available:

             a. the nature of the privilege or protection from discovery (including but not limited to

                attorney-client, work product, and deliberative process) that is being claimed with

                respect to each document;



                                                   4
        Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 6 of 39




            b. the type of each document;

            c. the date of each document

            d. the author of each document;

            e. the addresses and recipients of each document (including those recipients cc-ed or

               bcc-ed);

            f. a description of each document containing sufficient information to identify the

               general subject matter of the document and to enable defendants to assess the

               applicability of the privilege or protection claimed; and

            g. the identity of and any production Bates numbers assigned to any attachment(s),

               enclosure(s), cover letter(s), or cover email(s) of each document, including the

               information outlined in subsections (a) through (g) above for each such attachment,

               enclosure, cover letter, or cover email.

Attachments, enclosures, cover letters, and cover emails shall be entered separately on the Privilege

Log. The Privilege Log shall include the full name, title, and employer of each author, addressee,

and recipient, denoting each attorney with an asterisk. Submit all non-privileged portions of any

responsive document (including non-privileged or redactable attachments, enclosures, cover letters,

and cover emails) for which a claim of privilege is asserted, noting where redactions to the

documents have been made.

       E.      If You assert that part of the request is objectionable, respond to the remaining parts

of the request to which You do not object. For those portions of any document request to which

You object, please state the reasons for such objection and describe the documents or categories of

documents that are not being produced. If no documents are responsive to a particular request,

You must state that no responsive documents exist.



                                                  5
           Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 7 of 39




         F.     These document requests shall not be deemed to call for identical copies of

U`Tf^V_ed+ lBUV_eZTR]m ^VR_d acVTZdV]j eYV dR^V Z_ R]] cVdaVTed8 W`c ViR^a]V) R U`Tf^V_e hZeY

handwritten notes or editing marks shall not be deemed identical to one without such notes or

marks.

         G.     The documents responsive to these requests are to be produced as they were kept

in the ordinary course of business and are to be labeled in such a way as to show which files and

offices they came from.

         H.     The specificity of any single request shall not limit the generality of any other

request.

         I.     Unless clearly indicated otherwise: (a) the use of a verb in any tense shall be

construed as the use of that verb in all other tenses; (b) the use of the feminine, masculine, or neuter

genders shall include all genders; and (c) the singular form of a word shall include the plural and

vice versa.

         J.     Ic`gZUV R]] V]VTec`_ZTR]]j de`cVU Z_W`c^ReZ`_ 'l>KBm( Z_ deR_URcU) dZ_X]V-page Group

IV TIFF format with searchable text and metadata in a Concordance or similar load file. Also,

provide any spreadsheet or presentation files, including Microsoft Access, Excel, and PowerPoint

files, as well as audio, audiovisual, and video files, in their native formats. Provide all hard copy

documents as image files with searchable OCR text and unitize the hard copy documents to the

extent possible (i.e., multi-page documents shall be produced as a single document and not as

several single-page documents). Hard copy documents shall be produced as they are kept, reflecting

attachment relationships between documents and information about the file folders within which the

document is found. The use of global deduplication at the family level is permitted, but you must

produce all custodian and path values. Produce the metadata for any responsive ESI with the



                                                    6
        Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 8 of 39




responsive data, including the following fields: all custodians, author(s), recipient(s), copy

recipient(s), blind copy recipient(s), subject, file sent date/time, file creation date/time, file

modification date/time, file last accessed date/time, beginning bates, ending bates, parent beginning

bates, attachment(s) beginning bates, hash value, application type, file type, file name, file size, all

file paths, and all folder paths. Documents produced in native format shall be accompanied by a

native link field. Those documents written in a language other than English must be translated into

English; submit the foreign language document, with the English translation attached thereto.

        K.      These requests are continuing in nature, and You must supplement Your

responses pursuant to Federal Rule of Civil Procedure 26(e). Defendants specifically reserve the

right to seek supplementary responses and the additional supplementary production of

documents before the hearing.

                                             DEFINITIONS

        Unless otherwise noted, the following definitions shall apply to this these Requests:

        1.      l:TfeV JVYRS KVcgZTVdm ^VR_d aYjdZTR] cVYRSZ]ZeReZ`_ dVcgZTVd ac`gZUVU e`

patients at inpatient rehabilitation hospitals, inpatient rehabilitation units within hospitals, and/or

skilled nursing facilities. These services include physical therapy, occupational therapy, and

speech therapy.

        2.      l:U^Z_ZdecReZgV Ic`TVVUZ_Xm ^VR_d eYV ?VUVcR] LcRUV <`^^ZddZ`_ :U[fUZTReZgV

Proceeding, In re Thomas Jefferson University, et al., FTC Docket No. 9392.

        3.      l:@m ^VR_d eYV IV__dj]gR_ZR HWWZTV `W eYV :ee`c_Vj @V_VcR]) Zed V^a]`jVVd)

attorneys, accountants, economists, staff, consultants, experts, agents, and representatives, and

specifically includes any third party representative or agent, wherever located, acting or




                                                     7
        Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 9 of 39




purporting to act on behalf of or assisting the AG in connection with the Merger Review, as

defined below.

       4.        l:]]m R_U lVRTYm dYR]] SV T`_decfVU Rd R]] R_U VRTY+

       5.        l:_Um R_U l`cm dYR]] SV T`_decfVU VZeYVc UZd[f_TeZgV]j `c T`_[f_TeZgV]j Rd

necessary to bring within the scope of the discovery request all responses that might otherwise be

construed outside of its scope.

       6.        l:_jm ^VR_d VRTY R_U VgVcj+

       7.        l<`^^VcTZR] YVR]eY Z_dfcR_TVm ^VR_d R_j Z_dfcR_TV a]R_ `c ac`UfTe _`e

administered by the Government, including, but not limited to, managed Medicaid and managed

FVUZTRcV a]R_d+ l<`^^VcTZR] a`af]ReZ`_m ^VR_d eYV a`af]ReZ`_d T`gVcVU Sj dfTY T`^^VcTZR]

health insurance plans.

       8.        l<`^^f_ZTReZ`_m `c lT`^^f_ZTReZ`_dm ^VR_d R]] ^`UVd `W T`_gVjZ_X `c

transmitting information, including but not limited to telephone calls, e-mails and all other forms

of electronic communication and electronic messaging, letters, memoranda, conversations,

interviews, meetings, hearings, notices, agreements, and other written, electronic or spoken

language or graphics between two or more persons, however transmitted or stored.

       9.        l<`^a]RZ_e)m Rd fdVU YVcVZ_) ^VR_d eYV T`^a]RZ_e WZ]VU Z_ Federal Trade

Commission, et al. v. Thomas Jefferson University, et al., No. 2:20-cv-01113 (E.D. Pa.) and any

amended complaints that may be filed.

       10.       l<`_TVc_Z_X)m lcV]ReVU e`)m lcV]ReZ_X e`)m `c lcVXRcUZ_Xm ^VR_ R_R]jkZ_X) R]]fUZ_X

to, concerning, considering, commenting on, consulting, comprising, containing, describing,

dealing with, discussing, evidencing, identifying, involving, reporting on, relating to, reflecting,

referring to, regarding, studying, mentioning, or pertaining to, in whole or in part.



                                                  8
          Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 10 of 39




          11.   l=VT]RcReZ`_m ^VR_d eYV =VT]RcReZ`_ `W Paul Staudenmeier dated November 7,

2019 provided to the FTC.

          12.   l=VWV_UR_edm ^VR_d CVWWVcd`_ R_U,`c >Z_deVZ_+

          13.   l=`Tf^V_em `c lU`Tf^V_edm RcV UVWZ_VU Rd Sc`RU]j Rd eY`dV eVc^d RcV T`_decfVU

under Rule 34 of the Federal Rules of Civil Procedure, and are meant to include, but are not

limited to, all tangible and intangible modes of communicating, conveying, or providing any

information such as writings, letters, correspondence, communications, notes, witness

statements, transcripts, letters, memoranda, drawings, graphs, charts, photographs, discs,

computer recordings, electronic mail, spreadsheets, data, databases, and any other data

compilations from which information can be obtained, as well as drafts and any non-identical

copies.

          14.   l>Z_deVZ_m ^VR_d :]SVce >Z_deVZ_ AVR]eYTRcV GVeh`c\ R_U Zed acVUVTVdd`cd)

divisions, subsidiaries, affiliates, partnerships and joint ventures, and all directors, officers,

employees, agents, and representatives.

          15.   l?L<m ^VR_d eYV ?VUVcR] LcRUV <`^^ZddZ`_) Zed V^a]`jVVd) Ree`c_Vjd)

accountants, economists, staff, consultants, experts, agents, and representatives, and specifically

includes any third party representative or agent, wherever located, acting or purporting to act on

behalf of or assisting the FTC in connection with the Merger Review, as defined below.

          16.   lBUV_eZWjm dYR]] ^VR_ 'R( cVXRcUZ_X R_ Z_UZgZUfR]) eYV Z_UZgZUfR]nd Wf]] _R^V)

present address (or, if unknown, the last known address), telephone number, business address

and telephone number, and place of employment and position; and (b) regarding an entity, the

name under which the entity customarily does business, its address, its telephone number, and, if




                                                   9
       Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 11 of 39




known, the identity of the individual believed to have the most knowledge with respect to the

matters in the relevant Request.

       17.     lB_eVcgZVhVUm `c lZ_eVcgZVhdm ^VR_d R_j T`^^f_ZTReZ`_d) gVcSR] `c otherwise,

not specifically identified in deposition transcripts or declarations by or on behalf of the

Plaintiffs with any individual or entity other than Jefferson or Einstein regarding the Proposed

Transaction.

       18.     lB_gVdeZXReZ`_m ^VR_d eYV ?L<nd Z_gVdeZXRtion into the Transaction.

       19.     lCVWWVcd`_m ^VR_d LY`^Rd CVWWVcd`_ M_ZgVcdZej R_U Zed acVUVTVdd`cd) UZgZdZ`_d)

subsidiaries, affiliates, partnerships and joint ventures, and all directors, officers, employees,

agents, and representatives.

       20.     lEZeZXReZ`_m ^VR_d eYV TRdV Federal Trade Commission, et al. v. Thomas

Jefferson University, et al., No. 2:20-cv-01113 (E.D. Pa.).

       21.     lFVcXVc JVgZVhm ^VR_d eYV ?L<nd R_U :@nd Z_gVdeZXReZgV cVgZVh `W eYV

Proposed Transaction, FTC File No. 181-0128, including but not limited to, this Litigation and

the Administrative Proceeding.

       22.     lGRcc`h _Veh`c\m ^VR_d R_j T`^^VcTZR] YVR]eY Z_dfcR_TV a]R_ `WWVcVU Z_ R_ RcVR

in which any health providers located in that area are excluded from participation.

       23.     lIVcd`_m '`c laVcd`_m( means any natural person, corporation, association,

organization, firm, company, partnership, joint venture, trust, estate, or other legal or

governmental entity, whether state or federal, whether or not possessing a separate juristic

existence.




                                                  10
       Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 12 of 39




        24.     lGreater Philadelphia Area)m Rd fdVU YVcVZ_) ^VR_d eYV W`]]`hZ_X T`f_eZVd Z_

Pennsylvania: Philadelphia, Bucks, Chester, Delaware, and Montgomery; and the following

counties in New Jersey: Burlington, Camden, Gloucester, and Mercer.

        25.     lI]RZ_eZWWdm '`c la]RZ_eZWWdm( means the Federal Trade Commission and the

Commonwealth of Pennsylvania.

        26.     lIc`a`dVU LcR_dRTeZ`_m '`c lLcR_dRTeZ`_m() Rd fdVU YVcVZ_) ^VR_d eYV ^VcXVc `W

Jefferson and Einstein pursuant to the System Integration Agreement entered on September 14,

2018 as described in the Complaint.

        27.     lIcZTVm ^VR_d R_j acZTV) TYRcXV) T`_ecRTeVU cReV) `c T`de e` insurers, health plans,

patients, or other customers.

        28.     lLYZcU IRcejm ^VR_d R_j aVcd`_ `eYVc eYR_ eYV ?L<) eYV <`^^`_hVR]eY `W

Pennsylvania, Jefferson, or Einstein.

        29.     lLZVcVU _Veh`c\m ^VR_d R_j T`^^VcTZR] YVR]eY Z_dfcR_TV a]R_ Z_ hYZTY ^V^SVcd

pay different out-of-a`T\Ve ViaV_dVd `c RTTVdd UZWWVcV_e SV_VWZed W`c UZWWVcV_e lZ_-_Veh`c\m

health providers within the plan.

        30.     lP`fm '`c lj`fm( `c lP`fcdm '`c lj`fcdm( ^VR_d Independence Blue Cross, LLC,

its domestic and foreign parents (including but not limited to Independence Health Group, Inc.),

predecessors, divisions, subsidiaries, affiliates, partnerships, joint ventures, employees, attorneys,

accountants, economists, staff, consultants, experts, agents, and representatives, and specifically

includes any third party representative or agent, wherever located, acting or purporting to act on

behalf of or assisting Independence Blue Cross Z_ Zed Z_g`]gV^V_e hZeY eYV ?L<nd B_gVdeZXReZ`_

or the Litigation.




                                                 11
       Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 13 of 39




                                   DOCUMENT REQUESTS

       1.      A copy of each organizational chart and personnel directory for Independence

Blue Cross, LLC in effect since January 1, 2018.

       2.      All documents relating to the Proposed Transaction, the Merger Review, the

Investigation, the Administrative Proceeding, or this Litigation, including but not limited to, all

documents and communications relating to Your communications with Plaintiffs, the potential

effect of the Transaction on Your business or the business of any other healthcare provider,

and/or any efforts by You to oppose, prevent, delay, or terminate the proposed Transaction

       3.      All documents and communications relating to, referenced in, reviewed for, or

that form the basis for the statements made in Your Declaration (including any drafts) and all

documents reflecting communications between You and Plaintiffs or any other party related to

the Declaration.

       4.      Documents and data sufficient to identify each commercial, Managed Medicaid,

and Managed Medicare product You offer in the Greater Philadelphia Area, including the

providers who are in each product, the prices that such healthcare providers are paid pursuant to

such products, the benefit plan design for each product, and the annual enrollment for each

product.

       5.      All documents assessing, discussing, describing or analyzing the advantages,

disadvantages and benefits of each health system, hospital, or other facility that provides

inpatient services, outpatient services, or Acute Rehab Services in the Greater Philadelphia Area

for purposes of its inclusion in any healthcare network You or Your competitors provide.

       6.      All documents that You rely on or utilize to prepare for negotiations for a contract

or contract renewal for each healthcare provider that provides inpatient general acute care



                                                 12
       Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 14 of 39




services, outpatient services, or Acute Rehab Services in the Greater Philadelphia Area for

purposes of its inclusion in any healthcare network for You or Your competitors.

        7.      Documents and communications relating to the formation, strategy, and

development of each of the commercial networks You offer in the Greater Philadelphia Area,

including but not limited to, documents and communications reflecting Your pricing and

negotiation strategies with general acute care and Acute Rehab Services providers, documents

discussing or analyzing the desirability and attractiveness of such providers for inclusion in Your

commercial networks, documents discussing or analyzing the differences or gaps between Your

commercia] _Veh`c\d R_U P`fc cZgR]dn _Veh`c\d) U`Tf^V_ed UZdTfddZ_X eYV VieV_e e` hYZTY

providers are competitors or substitutes, documents reflecting or discussing the cost or quality of

healthcare providers, and documents and communications reflecting Your rationale for including

or excluding any healthcare provider from a product or network in the Greater Philadelphia Area.

        8.      Documents and communications discussing or analyzing healthcare providers in

the Greater Philadelphia Area that You, employers, or Your members view as comparable or

substitutable with Jefferson (including any of its facilities) or Einstein (including any of its

facilities) with respect to the services and/or geographic coverage that each offer.

        9.      All documents and communications related e` `c UZdTfddZ_X P`fc lSRcXRZ_Z_X

a`dZeZ`_m `c lSRcXRZ_Z_X a`hVc)m Rd eY`dV eVc^d RcV fdVU Z_ aRcRXcRaY .- `W eYV =VT]RcReZ`_)

relative to either Jefferson or Einstein.

        10.     Documents or data sufficient to show patient travel patterns and distances patients

will travel for inpatient general acute care services or Acute Rehab Services in the Greater

Philadelphia Area.




                                                  13
       Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 15 of 39




       11.     Documents sufficient to show the incentives You create in order to direct patients

to certain healthcare facilities in the Greater Philadelphia Area for care including, by way of

example, financial incentives You provide to healthcare providers (e.g., physicians) and/or

financial incentives You provide to patients (e.g., tiered networks or forms of value-based

insurance design).

       12.     Documents discussing, analyzing, or reflecting the prices for Jefferson, Einstein,

and other healthcare providers in the Greater Philadelphia Area when participating in the

commercial products You offer) Z_T]fUZ_X R_j YZde`cZTR] R_R]jdVd `W `c UReR UVdTcZSZ_X Y`daZeR]dn

or YVR]eY djdeV^dn acZTZ_X `gVc eZ^V) Wc`^ CR_fRcj .) /-.3 e` eYV acVdV_e.

       13.     Documents related to Your strategy and rationale for reimbursement changes in

Your contract with Einstein, Z_T]fUZ_X Sfe _`e ]Z^ZeVU e` R_j cReZ`_R]V cV]ReVU e` >Z_deVZ_nd

proposed acquisition by Jefferson.

       14.     Documents related to Your strategy and rationale for, and the impact on

reimbursement paid to, Einstein due to the actual or attempted reclassification of Einstein

Medical Center Philadelphia from an academic medical center to a high-end community hospital,

and the actual or attempted reclassification of Einstein Medical Center Montgomery from a high-

end community hospital to a standard community hospital, or other similar actual or attempted

classification changes.

       15.     Documents sufficient to show the prices each general acute care hospital or

healthcare provider in the Greater Philadelphia Area charges You for inpatient general acute care

services, outpatient services, physician services, or Acute Rehab Services, separately for each of

Your commercial health insurance products sold primarily to employer groups and other plan

sponsor or to individuals not receiving coverage through Medicare or Medicaid programs.



                                                14
       Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 16 of 39




       16.     Documents and data sufficient to show inpatient facility claims, including but not

limited to Acute Rehab Services claims associated with either inpatient rehabilitation facilities or

skilled nursing facilities, by individual patient for each of the health care facilities who

participated in any of Your products in the Greater Philadelphia Area from January 1, 2016 to

the present, including information on VRTY aReZV_end five-digit patient zip code, Case Mix Group

'l<F@m() Resource Utilization Gc`fa 'lJM@m() R_U `eYVc cV]VgR_e ac`TVUfcV R_U UZRX_`dZd

codes, as well as payments associated with each claim (allowed amounts, charges etc.). A full list

of requested claims data fields can be found in Appendix 1. To the extent any of this information

has already been produced to Plaintiffs, we are willing to meet and confer.

       17.     Documents and communications reflecting the prices and terms in which You or

any Third Party healthcare providers of general acute care or Acute Rehab Services in the

Greater Philadelphia Area are or were willing to participate in any of Your actual or

contemplated tiered network or narrow network commercial products, including but not limited

to Your PPO Tiered Network product, Your Keystone HMO Proactive product, and Your

Keystone 65 Focus product.

       18.     All documents related to instances in which a provider proposed that it would

agree to accept lower rates in exchange for a preferred benefit tier if You agreed to place either

Jefferson or Einstein in a less preferential benefit tier, as part of a negotiation process generally

described in paragraph 6 of Your Declaration.

       19.     Documents discussing the financial condition of hospitals in the Greater

Philadelphia Area, including the impact of that financial condition on the prices paid to the

hospital, on the quality of services provided at the hospital, on Medicare and/or Medicaid patient

a`af]ReZ`_d) R_U `_ eYV Y`daZeR]nd ]Z\V]ZY``U `W Z_d`]gV_Tj+



                                                  15
        Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 17 of 39




        20.    =`Tf^V_ed cV]ReVU e` P`fc RddVdd^V_e `W >Z_deVZ_nd WZ_R_TZR] T`_UZeZ`_ `c

R_R]jdZd `W eYV Z^aRTe `W >Z_deVZ_nd a`ddZS]V WZ_R_TZR] UVeVcZ`cReZ`_ `c WRZ]fcV `_ cVZ^SfcdV^V_e

rates or provider services in the Greater Philadelphia Area.

        21.    Documents or data sufficient to show physician referral patterns in the Greater

Philadelphia Area for inpatient general acute care services, outpatient services, or Acute Rehab

Services, including any analyses of trends in or the expected future of how these referral patterns

may change.

        22.    All documents related to Your use of pre-certification for any acute rehab

RU^ZddZ`_ Re R_ Z_aReZV_e cVYRS WRTZ]Zej 'lBJ?m() Z_T]fUZ_X Sfe _`e ]Z^ZeVU e` P`fc RSZ]Zej to steer

patients from one IRF to another or from an IRF to another post-acute care provider, including

but not limited to, a skilled nursing facility 'lKG?m(+

        23.    All documents related to the scope and composition of the Acute Rehab Services

provider network You believe is necessary to serve your members in the Greater Philadelphia

Area.

        24.    All documents relating to the marketing of Acute Rehab Services to Your

members in the Greater Philadelphia Area, including all documents relating to communications

with insurance brokers, employers, or members regarding plans or strategies to market post-acute

services to Your members.

        25.    All documents reflecting Your ability to bargain for or negotiate lower rates for

:TfeV JVYRS KVcgZTVd ac`gZUVU Sj CVWWVcd`_nd FRXVV JVYRSZ]ZeReZ`_ A`daZeR] UfV e` eYV acVdV_TV

`W >Z_deVZ_nd F`ddJVhab, and all documents reflecting Your ability to bargain for or negotiate

lower rates for Acute Rehab Services ac`gZUVU Sj >Z_deVZ_nd F`ddRehab due to the presence of

CVWWVcd`_nd FRXVV Rehabilitation Hospital, as described in paragraph 31 of Your Declaration.



                                                 16
       Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 18 of 39




       26.     Documents and data sufficient to show the extent to which Your members

residing in the Greater Philadelphia Area obtain Acute Rehab Services in New Jersey or

elsewhere outside of the Greater Philadelphia Area.

       27.     All documents related to contracting with SNFs to provide Acute Rehab Services

in the Greater Philadelphia Area.

       28.     Documents and communications discussing or analyzing Your competitors or

competition in the sale of commercial health insurance, Managed Medicare, or Managed

Medicaid products in the Greater Philadelphia Area, including, but not limited to, market shares

by product or customer segment and competition from Health Partners Plans.

       29.     Documents discussing Your plans to acquire, control, or affiliate with healthcare

providers and physicians in the Greater Philadelphia Area.

       30.     Documents and communications discussing the Delaware Valley Accountable

Care Organization (lDVACOm), including but not limited to, Your analysis of the DVACO as a

possible provider in Your health plans and whether to contract (and on what terms) with the

DVACO for participation in Your health plans.

       31.     Documents and communications discussing Your participation in the request for

proposal the DVACO issued to select R eYZcU aRcej RU^Z_ZdecRe`c W`c CVWWVcd`_nd V^a]`jVV

medical benefits plan, including but not limited to Your efforts and strategies to retain Your role

as the third party administrator W`c CVWWVcd`_nd V^a]`jVV ^VUZTR] SV_VWZed.

       32.     Documents reflecting the actual and/or projected impact of the closure of any

general acute care or acute rehab hospital, including but not limited to Hahnemann University

A`daZeR]) Ke+ C`dVaYnd A`daZeR]) R_U FVcTj IYZ]RUV]aYZR A`daZeR]) `_ aReZV_e RTTVdd R_U acZTZ_X




                                                17
       Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 19 of 39




for inpatient general acute care services, outpatient services, or Acute Rehab Services in the

Greater Philadelphia Area.

       33.     Documents and communications related to Your strategy and rationale for any

proposed or contemplated merger, affiliation, joint venture, or other transaction among You,

LV^a]V M_ZgVcdZej R_U,`c LV^a]V M_ZgVcdZej AVR]eY KjdeV^ 'lLV^a]Vm() R_U >Z_deVZ_) Z_T]fUZ_X

but not limited to all communications with any consultants hired by You and/or Temple.

       34.     Documents and communications that You, Your employees, and/or Your agents

had with Einstein or its employees, including but not limited to Einstein President and CEO

Barry Freedman, regarding any contemplated, potential, or actual merger, affiliation, joint

venture, or other transaction between the University of Pittsburgh Medical Center and Einstein,

including the dates of Your communications and the persons involved.

       35.     Documents and communications that You, Your employees, and/or Your agents

had with any federal, state, or local government employee regarding any contemplated, potential,

or actual merger, affiliation, joint venture, or other transaction with Einstein and any entity,

including but not limited to Jefferson, Temple, and the University of Pittsburgh Medical Center,

including the dates of Your communications and the persons involved.

       36.     Documents sufficient to sufficient to identify all meetings and/or telephone

conferences, whether scheduled or ad hoc, at which the proposed Einstein and Jefferson

transaction was discussed, including the identification of all participants involved in such

communications.

       37.     Documents and communications (including text messages) that You, Your

employees, and/or Your agents had with Jefferson or its employees, including but not limited to

Stephen K. Klasko, regarding Your contract negotiations with Jefferson (and any of its facilities),



                                                 18
       Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 20 of 39




Z_T]fUZ_X Sfe _`e ]Z^ZeVU e`) eYV a`eV_eZR] eVc^Z_ReZ`_ `W CVWWVcd`_nd T`_ecRTe'd( hZeY P`f, and

Your participation in the request for proposal process with the DVACO.

       38.     Documents and communications related to Your strategy and rationale for Your

T`_ecRTe _VX`eZReZ`_d hZeY CVWWVcd`_ R_U eYV a`eV_eZR] eVc^Z_ReZ`_ `W CVWWVcd`_nd T`_ecRTe'd( hZeY

You.

       39.     Documents and communications related to any limit of patient lives that You

a]RTV `_ CVWWVcd`_nd `c >Z_deVZ_nd aRceZTZaReZ`_ Z_ Your Keystone Managed Medicaid product.

       40.     All documents related to Your contract negotiations with Tower Health, including

but not limited to the contract dispute that occurred in 2017 and is referenced in the October 6,

2017 Philadelphia Inquirer article by Bob Fernandez, entitled Uncertainty for 120,000 ends as

Independence Reaches Deal with Tower Health.1




1
 https://www.inquirer.com/philly/business/crisis-for-120k-patients-passes-as-independence-
reaches-deal-with-tower-health-20171006.html.
                                                19
        Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 21 of 39




                                               Appendix 1

Claims Data Requests:

 1           Submit (in electronic, machine readable format), for each inpatient
             admission or discharge at any general acute care hospital, inpatient
             rehabilitation facility, or skilled nursing facility that participated in
             any of your products in the Greater Philadelphia Area that
             occurred in the period January 1, 2016 to the present:
 1(a)        A unique patient identifier and a unique inpatient admission
             identifier
 1(b)        The identity of the general acute care hospital, inpatient
             rehabilitation facility, or skilled nursing facility at which the
             patient received the inpatient care, the address of the facility
             (including the ZIP code), and any facility identification number
             used for reimbursement purposes
 1(c)        The patient's city, town, or village of residence; the patient's
             county of residence; and the patient's 5-digit ZIP code of residence
 1(d)        The patient's Gender and Age in years
 1(e)        The date of admission and date of discharge
 1(f)        The primary Diagnosis Related Group ("DRG" or "MSDRG")
             associated with the patient's admission and the version for the
             reported Diagnosis Related Group
 1(g)        The primary and secondary ICD9 or ICD10 diagnosis or procedure
             codes associated with the patient's admission
 1(h)        For services rendered at a rehabilitation facility or skilled nursing
             facility, the HIPPS code, TRdV ^Zi Xc`fa 'l<F@m() resource
             utilization group ("RUG"), tier within the CMG or RUG, and
             designated weight associated with the tier, associated with the
             patient's admission
 1(i)        The source of the patient (e.g., transfer or referral from another
             provider), including the identity of any transferring or referring
             provider and, for general acute care admissions, whether the
             d`fcTV `c a`Z_e `W `cZXZ_ `W RU^ZddZ`_ hRd eYV Y`daZeR]nd
             emergency department
 1(j)        The specific name and type (e.g., HMO, POS, PPO, etc.) of the
             health plan product


                                                 20
       Case 2:20-cv-01113-GJP Document 75-2 Filed 06/04/20 Page 22 of 39




1(k)        The identity of any secondary sources of payment and amounts
            paid by those sources
1(l)        The billed charges of the facility, the allowed amount under the
            patient's health plan, and the amount actually paid by the health
            plan
1(m)        Any additional amounts paid or to be paid by the patient to the
            facility under the patient's health plan, including (and listed
            separately):
1(m)(i)     the deductible amount;
1(m)(ii)    the copay amount, and
1(m)(iii)   the coinsurance amount;
1(n)        The type of admission (e.g., admitted through emergency room,
            admitted through physician referral)
1(o)        The patient's status (e.g. normal discharge, deceased, transferred to
            another inpatient rehabilitation facility) upon discharge
1(p)        The name, National Provider Identification (NPI) number, and
            specialty area of practice of the admitting physician, referring
            physician, and treating physician associated with the claim




                                              21
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document75-2 Filed 04/17/20
                                          55 Filed  06/04/20 Page
                                                             Page 123ofof1739




                  IN THE UNITED STATES DISTRICT COURT FOR
                  THE EASTERN DISTRICT OF PENNSYLVANIA



 FEDERAL TRADE COMMISSION

                  and
                                                               No. 2:20-cv-01113-GJP
 COMMONWEALTH OF
 PENNSYLVANIA


                               Plaintiffs,

                  v.


 THOMAS JEFFERSON UNIVERSITY

                  and

 ALBERT EINSTEIN HEALTHCARE
 NETWORK


                               Defendants.


                            STIPULATED PROTECTIVE ORDER

       H^S[`f[XXe >WVWdS^ KdSVW ;a__[ee[a` &p>K;q ad p;a__[ee[a`q' S`V fZW ;a__a`iWS^fZ

of HW``ek^hS`[S &Ua^^WUf[hW^k i[fZ fZW >K;( pH^S[`f[XXeq' S`V <WXW`VS`fe KZa_Se BWXXWdea`

University and Albert Einstein Healthcare Netwod] &Ua^^WUf[hW^k( p<WXW`VS`feq'( Tk S`V fZdagYZ

their respective counsel, have stipulated, pursuant to Federal Rule of Civil Procedure 26(c), to the

terms of this Protective Order. Discovery in this action may yield documents and information of

a sensitive and confidential nature, including business, commercial, financial, and trade secret

information of Defendants or third parties. The Court finds that good cause exists for entry of a

                                                 1
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document75-2 Filed 04/17/20
                                          55 Filed  06/04/20 Page
                                                             Page 224ofof1739




protective order in this Litigation to prevent unauthorized disclosure and use of such sensitive and

confidential information during and after the course of the Litigation. IT IS THEREFORE

ORDERED THAT for the purpose of protecting the interests of the parties and third parties in

the above-captioned matter against improper use and disclosure of Confidential Information or

Highly Confidential Information &faYWfZWd( pHdafWUfWV A`Xad_Sf[a`q' produced in connection with

fZ[e _SffWd( fZ[e HdafWUf[hW GdVWd &pHdafWUf[hW GdVWdq' eZS^^ YahWd` fZW ZS`V^[`Y aX S^^ Protected

Information as hereafter defined.

1.             9e geWV [` fZ[e GdVWd( p;a`X[VW`f[S^ A`Xad_Sf[a`q eZS^^ dWXWd fa S`k VaUg_W`f ad

other information that contains (i) information prohibited from disclosure by statute;

(ii) research, development, technical, commercial, or financial information that the party has

maintained as confidential; (iii) medical information concerning any individual; or (iv) sensitive

bWdea`S^ [`Xad_Sf[a`( [`U^gV[`Y( Tgf `af TW ^[_[fWV fa( S` [`V[h[VgS^re JaU[S^ JWUgd[fk `g_TWd(

fSjbSkWd [VW`f[X[USf[a` `g_TWd( X[`S`U[S^ [`Xad_Sf[a`( UdWV[f USdV ad VWT[f USdV `g_TWd( Vd[hWdre

license number, state-issued identification number, passport number, date of birth (other than

kWSd'( S`V S`k eW`e[f[hW ZWS^fZ [`Xad_Sf[a` [VW`f[X[ST^W Tk [`V[h[VgS^( egUZ Se S` [`V[h[VgS^re

medical records.

2.             As geWV [` fZ[e GdVWd( p@[YZ^k ;a`X[VW`f[S^ A`Xad_Sf[a`q eZS^^ dWXWd fa S`k

document or other information that contains (i) specific cost, rates, reimbursements, pricing, sales,

revenue, reimbursement plans, or margin information relating to the producing party or a customer

of the producing party; (ii) specific plans for capacity expansion or reduction; (iii) information that

reveals trade secrets; (iv) specific payor contracts; (v) specific payor claims data; (vi) specific

marketing and advertising data or plans that identify specific competitors or customers; or (vii)

proprietary strategies or policies related to competition that have been kept confidential by the



                                                   2
        Case
         Case2:20-cv-01113-GJP
               2:20-cv-01113-GJP Document
                                  Document75-2 Filed 04/17/20
                                           55 Filed  06/04/20 Page
                                                              Page 325ofof1739




producing party, the disclosure of which poses a substantial risk of causing significant competitive

injury to current or future commercial or financial interests of the producing party, or a party to the

litigation.

3.             The parties, in conducting discovery from third parties, shall provide to each third

party a copy of this Order. Nothing in this Order shall be construed as limiting any rights of a

third party from seeking other or further relief from this Court regarding the disclosure of

Protected Information.

4.             The parties and any third parties, in complying with informal discovery requests,

disclosure requirements, or discovery demands in this proceeding may designate any responsive

document or portion thereof as Confidential or Highly Confidential, including documents obtained

by them from third parties pursuant to discovery or as otherwise obtained.

5.             A designation of Confidential or Highly Confidential shall constitute a

representation in good faith, after determination that the material is not reasonably believed to be

already in the public domain, that counsel believes the material so designated constitutes

Confidential Information, as defined in Paragraph 1 of this Order, or Highly Confidential, as

defined in Paragraph 2 of this Order.

6.             Material may be designated as Confidential or Highly Confidential by placing on

ad SXX[j[`Y fZW iadVe p;GF>A<=FKA9D n JL:B=;K KG HIGK=;KAM= GI<=Iq ad p@A?@DP

CONFIDENTIAL n JL:B=;K KG HIGK=;KAM= GI<=I(q ad S`k afZWd e[_[^Sd `af[UW( a` fZW

document and on all copies in a manner that will not interfere with the legibility of the document.

9e geWV [` fZ[e GdVWd( pUab[Weq [`U^gVWe W^WUfda`[U [_SYWe( Vgb^[USfWe( WjfdSUfe( eg__Sd[We( ad

descriptions that contain the Confidential Information or Highly Confidential Information.

Confidential Information or Highly Confidential Information contained in electronic data or



                                                   3
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document75-2 Filed 04/17/20
                                          55 Filed  06/04/20 Page
                                                             Page 426ofof1739




VaUg_W`fe _Sk S^ea TW VWe[Y`SfWV Se Ua`X[VW`f[S^ Tk b^SU[`Y fZW VWe[Y`Sf[a` p;GF>A<=FKA9D

n JL:B=;K KG HIGK=;KAM= GI<=Iq ad p@A?@DP ;GF>A<=FKA9D n SUBJECT TO

HIGK=;KAM= GI<=I(q or any other similar notice, on the face of the CD or DVD or other

_WV[g_ a` iZ[UZ fZW VaUg_W`f [e bdaVgUWV* KZW _Sd][`Y p;GF>A<=FKA9D n SUBJECT TO

HIGK=;KAM= GI<=Iq ad p@A?@DP ;GF>A<=FKA9D n SUBJECT TO PROTECTIVE

GI<=Iq eZS^^ TW Sbb^[WV bd[ad fa ad Sf fZW f[_W fZW VaUg_W`fe SdW bdaVgUWV ad V[eU^aeWV*

7.             9`k VaUg_W`fe bdaVgUWV bd[ad fa fZW ;agdfre W`fdk aX fZ[e GdVWd( [`U^gV[`Y S^^

documents produced Vgd[`Y H^S[`f[XXer [`hWef[YSf[a`s &fZW pA`hWef[YSf[a`sq' fZSf bdWUWVWV fZ[e

litigation, shall be considered Highly Confidential Information for a period of twenty-one days

from the date of entry of this Order. If a producing party wishes to maintain the designation of

a document as Highly Confidential, it shall notify the parties in this matter within twenty-one

days of entry of this Order. In light of the declared public health emergency resulting from the

COVID-19 outbreak, producing parties may request reasonable extensions to this twenty-one day

period in order to review prior productions. After twenty-one days of entry of this Order and any

extension, S`k VaUg_W`f bdaVgUWV bd[ad fa fZW ;agdfre W`fdk aX fZ[e GdVWdoincluding any

document    produced     during   the    Investigationsothat   is   not   designated    HIGHLY

CONFIDENTIAL         n   SUBJECT        TO   PROTECTIVE        ORDER      shall   be   treated   as

CONFIDENTIAL n SUBJECT TO PROTECTIVE ORDER. The identity of a third party

submitting such Protected Information shall also be treated as Confidential Information for the

purposes of this Order where the submitter has requested such confidential treatment.

8.             Deposition testimony is protected by this Order only if designated as

p;GF>A<=FKA9D n JL:B=;K KG HIGK=;KAM= GI<=Iq ad p@A?@DP ;GF>A<=FKA9D

n JL:B=;K KG HIGK=;KAM= GI<=Iq a` fZW dWUadV Sf fZW time the testimony is taken.



                                                4
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document75-2 Filed 04/17/20
                                          55 Filed  06/04/20 Page
                                                             Page 527ofof1739




Deposition testimony so designated shall be treated as Confidential Information or Highly

Confidential Information protected by this Order until ten days after delivery of the transcript by

the court reporter to any party or the witness. Within ten days after delivery of the transcript, a

designating party may serve a Notice of Designation to all parties of record identifying the

specific portions of the transcript that are designated Confidential Information or Highly

Confidential Information, and thereafter those portions identified in the Notice of Designation

shall be protected under the terms of this Order. The failure to serve a timely Notice of

Designation waives any designation of deposition testimony as Confidential Information or

Highly Confidential Information that was made on the record of the deposition, unless otherwise

ordered by the Court.

9.             Confidential Information or Highly Confidential Information shall not be used or

disclosed by the parties, counsel for the parties, or by any other persons identified in Paragraphs

10 and 11 for any purpose whatsoever other than in this litigation.

10.            Confidential Information shall be disclosed only to: (a) the Court presiding over

fZ[e bdaUWWV[`Y S`V [fe bWdea``W^7 &T' fZW H^S[`f[XXe( H^S[`f[XXer W_b^akWWe, and personnel who

have responsibility for this action; (c) judges and other court personnel of any court having

jurisdiction of any appellate proceeding involving this matter; (d) counsel for the parties and

employees of counsel who have responsibility for this action; (e) employees of a party, but only

fa fZW WjfW`f Uag`eW^ VWfWd_[`We [` YaaV XS[fZ fZSf fZW W_b^akWWre See[efS`UW [e dWSea`ST^k

necessary to the conduct of this litigation and only after such persons have completed the

certification contained in Attachment A, Acknowledgment and Agreement to Be Bound and the

party has provided advance written notice (including the name and position of the employee(s)

seeking access) to the opposing party and the producing party, via electronic mail/PDF, or hand



                                                 5
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document75-2 Filed 04/17/20
                                          55 Filed  06/04/20 Page
                                                             Page 628ofof1739




delivery, at least seven business days prior to disclosure, except that if the producing party has

within that time objected in writing to such disclosure; the producing party as the designating

party and the receiving party as the challenging party shall follow the dispute resolution process

set forth in Paragraph 18(b) and the challenging party shall provide a copy of the producing

bSdfkre aT\WUf[a` S`V S`k ^WffWde fa fZW ;agdt to Plaintiffs and Defendants; (f) testifying or

consulting experts retained by the parties or counsel for the parties to assist in the preparation or

hearing of this proceeding, including employees of the firm with which the expert or consultant

[e SeeaU[SfWV ad [`VWbW`VW`f Ua`fdSUfade iZa SdW `WUWeeSdk fa See[ef fZW WjbWdfre iad]( bdah[VWV

that they are not employees of a Defendant and have completed the certification contained in

Attachment A, Acknowledgement and Agreement to Be Bound; (g) court reporters and recorders

engaged for depositions; (h) contractors hired for the limited purpose of making copies of

documents or organizing or processing documents, including outside vendors hired to process

electronically stored documents; (i) any witness or deponent who authored or received the

information in question, or otherwise would have had access to the information in question in the

ordinary course of business; and (j) other persons only by written consent of the producing party

or upon order of the Court and on such conditions as may be agreed or ordered.

11.            Highly Confidential Information shall be disclosed only to: (a) the Court presiding

over this proceeding and its personnel; (b) fZW H^S[`f[XXe( H^S[`f[XXer W_b^akWWe( S`V bWdea``W^

with responsibility for this action; (c) judges and other court personnel of any court having

jurisdiction of any appellate proceeding involving this matter; (d) outside counsel of record for

the parties and employees of outside counsel who have responsibility for the action, provided

they are not employees of a Defendant; (e) testifying or consulting experts retained by the parties

or counsel for the parties to assist in the preparation or hearing of this proceeding, including



                                                  6
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document75-2 Filed 04/17/20
                                          55 Filed  06/04/20 Page
                                                             Page 729ofof1739




employees of the firm with which the expert or consultant is associated or independent

Ua`fdSUfade iZa SdW `WUWeeSdk fa See[ef fZW WjbWdfre iad]( bdah[VWV fZSf fZWk SdW `af W_b^akWWe

of a Defendant and have completed the certification contained in Attachment A,

Acknowledgement and Agreement to Be Bound; (f) court reporters and recorders engaged for

depositions; (g) contractors hired for the limited purpose of making copies of documents or

organizing or processing documents, including outside vendors hired to process electronically

stored documents; (h) any witness or deponent who may have authored or received the

information in question, or otherwise would have had access to the Confidential Information or

Highly Confidential Information in question in the ordinary course of business; and (i) other

persons only by written consent of the producing party or upon order of the Court and on such

conditions as may be agreed or ordered.

12.            Disclosure of Protected Information to any person described in Paragraphs 10 and

11 of this Order shall be only for the purposes of this proceeding and the related FTC

administrative proceeding, and any appeals of either proceeding, and for no other purpose

whatsoever, provided, however, that the Commission may, subject to taking appropriate steps to

preserve the confidentiality of such material, use or disclose Protected Information as provided

by its Rules of Practice; Sections 6(f) and 21 of the Federal Trade Commission Act; or any other

legal obligation imposed upon the Commission.

13.            Notwithstanding any provision in Paragraphs 8, 9, 10, or 12, this Order shall not

prevent or restrict outside counsel for any Defendant from providing advice to their clients, and

in the course of providing such advice, relying generally on Uag`eW^re examination of documents

VWe[Y`SfWV Se p;GF>A<=FKA9D n JL:B=;K KG HIGK=;KAM= GI<=Iq ad p@A?@DP

CONFIDENTIAL n JL:B=;K KG HIGK=;KAM= GI<=I*q Such advice, however, cannot



                                                7
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document75-2 Filed 04/17/20
                                          55 Filed  06/04/20 Page
                                                             Page 830ofof1739




include the disclosure of specific information that has been designated as Confidential

Information or Highly Confidential Information.

14.            The protections conferred by this Order do not cover any information that through

written documentation can objectively be shown is in the public domain at the time of disclosure

as a result of publication not involving a violation of this Order.

15.            Counsel for the parties shall make reasonable efforts to prevent unauthorized or

inadvertent disclosure of Confidential Information or Highly Confidential Information. Counsel

shall maintain copies of the forms signed by persons acknowledging their obligations under this

Order for a period of three years after the termination of the case. If any party becomes aware of

the unauthorized disclosure of Confidential Information or Highly Confidential Information, the

party must notify the designating party in writing as soon as practicable.

16.            An inadvertent failure to designate a document as Confidential Information or

Highly Confidential Information does not, standing alone, waive the right to so designate the

document; provided, however, that a failure to serve a timely Notice of Designation of deposition

testimony as required by this Order, even if inadvertent, waives any protection for deposition

testimony. If a party timely designates a document as Confidential Information or Highly

Confidential Information after the document was initially produced, the receiving party, on

notification of the designation, must make a reasonable effort to assure that the document is

treated in accordance with the provisions of this Order. No party shall be found to have violated

this Order for failing to maintain the confidentiality of material during a time when that material

has not been designated Confidential Information or Highly Confidential Information.

17.            This Order does not authorize the filing of any document under seal. Any party

wishing to file a document designated as Confidential Information or Highly Confidential



                                                  8
       Case
        Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document75-2 Filed 04/17/20
                                          55 Filed  06/04/20 Page
                                                             Page 931ofof1739




Information in connection with a motion, brief, or other submissions to the Court must comply

i[fZ D;hI 1*-*.*3 S`V D;hI 3*- S`V fZ[e ;agdfre ba^[U[We S`V bdaUWVgdWe* Ka fZW WjfW`f fZSf S

VaUg_W`f X[^WV ad fa TW X[^WV g`VWd eWS^ ad [VW`f[X[WV a` S`k bSdf[Wer X[`S^ bdW-hearing exhibit list

was originally submitted by a third party, the party including the materials in its papers or final

exhibit list shall immediately notify the submitter of such inclusion within one day of such filing.

18.            The designation of any material or document or specific redaction within a

document as Confidential Information or Highly Confidential Information is subject to challenge

by any party at any time. The following procedure shall apply to any such challenge:

               a.      Meet and Confer. A party challenging the designation of Confidential

Information or Highly Confidential Information must do so in good faith and must begin the

process by conferring with counsel for the designating party. In conferring, the challenging party

must identify the material that the challenging party believes was not properly designated and must

give the designating party an opportunity to review the designated material, to reconsider the

designation, and, if no change in designation is offered, to explain the basis for the designation.

The designating party must respond to the challenge within three business days and, if it makes no

change in designation, must identify and explain specifically and in writing how the designated

material satisfies the definition of either Confidential Information or Highly Confidential

Information as set forth in Paragraphs 1 and 2 of this Order.

               b.      Judicial Intervention. If the parties cannot resolve a challenge without court

intervention, the disputing parties shall jointly submit a letter to the Court requesting the

scheduling of a telephonic conference addressing those disputes that require judicial attention. All

parties must cooperate in bringing protective order disputes before the Court, even if a party is a

non-challenging party. The challenging party, however, bears the responsibility of preparing and



                                                  9
       Case
        Case2:20-cv-01113-GJP
             2:20-cv-01113-GJP Document
                                Document75-2 Filed04/17/20
                                         55 Filed  06/04/20 Page
                                                             Page10
                                                                  32ofof17
                                                                         39




filing the joint letter with the Court. The burden of persuasion in any such challenge proceeding

shall be on the designating party. Until the Court rules on the challenge, all parties shall continue

to treat the material as Confidential Information or Highly Confidential Information under the

terms of this Order.

19.            The Court reserves its inherent power to modify the terms of this agreement and

permit the disclosure of information where the interest of justice so requires.

20.            FafZ[`Y [` fZ[e GdVWd ^[_[fe S bSdfkre geW ad V[eU^aegdW aX [fe ai` VaUg_W`fe(

information, or transcripts of testimony designated as Confidential Information or Highly

Confidential Information. Nor does this Order prevent disclosure of Confidential Information or

Highly Confidential Information by any party with the consent of the party that designated the

Confidential or Highly Confidential Information.

21.            In the event that any Confidential Material or Highly Confidential Material is

contained in any pleading, motion, exhibit or other paper filed or to be filed with the Court, the

Court shall be so informed by the Party filing such papers, and such papers shall be filed under

seal pursuant to the Local Rules of Civil Procedure for the Eastern District of Pennsylvania until

such time as the Court orders otherwise or denies permission to file under seal. Any filings

containing Confidential Information or Highly Confidential Information shall be redacted for such

information and the redacted copy filed publicly and the unredacted version filed under seal. The

sealed material shall plainly state on fZW Xda`f bSYW aX S`k Tag`V ad efSb^WV VaUg_W`f p;GFK9AFJ

CONFIDENTIAL MATERIAL PURSUANT TO PROTECTIVE ORDER n FILED UNDER

J=9Dq S`V eZS^^ TW X[^WV a`^k [` eWS^WV W`hW^abWe iZ[UZ eZS^^ TW W`VadeWV i[fZ fZW Sbbdabd[SfW

caption and a statement in the followi`Y Xad_6 p;GF>A<=FKA9D n THIS ENVELOPE

CONTAINS DOCUMENTS THAT ARE SUBJECT TO A PROTECTIVE ORDER ENTERED



                                                 10
       Case
        Case2:20-cv-01113-GJP
             2:20-cv-01113-GJP Document
                                Document75-2 Filed04/17/20
                                         55 Filed  06/04/20 Page
                                                             Page11
                                                                  33ofof17
                                                                         39




BY THE COURT IN THIS ACTION. THIS ENVELOPE SHALL NEITHER BE OPENED NOR

K@= ;GFK=FKJ I=M=9D=< =O;=HK :P GI<=I G> K@= ;GLIKq or substantively similar

language.

22.            If any party receives a discovery request in any investigation or in any other

proceeding or matter that may require the disclosure of Confidential Information or Highly

Confidential Information produced by another party or third party in this action, the recipient of

the discovery request shall promptly notify the designating party of receipt of such request

immediately, and in no event more than three business days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order. The receiving party must

also immediately inform in writing the party who caused the subpoena or order to issue in the

other investigation, proceeding, or matter that some or all of the material covered by the subpoena

or order is the subject of this Order. In addition, the receiving party must deliver a copy of this

Order to the party in the other action that caused the subpoena to issue. The purpose of imposing

these duties is to alert the interested persons to the existence of this Order and to afford the

designating party in this case an opportunity to try to protect its Confidential Information or

Highly Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and expense of seeking protection in that Court of its

Confidential Information or Highly Confidential Information, and nothing in these provisions

should be construed as authorizing or encouraging the receiving party in this action to disobey a

lawful directive from another court. Nothing herein shall limit the applicability of Rule 4.11(e)

aX fZW ;a__[ee[a`re Ig^We aX HdSUf[UW( -2 ;*>*I* m 0*--&W'( fa V[eUahWdk dWcgWefe [` S`afZWd

proceeding that are directed to the Commission. The obligations set forth in this paragraph remain

in force and effect while the party has in its possession, custody, or control, Confidential



                                                11
       Case
        Case2:20-cv-01113-GJP
             2:20-cv-01113-GJP Document
                                Document75-2 Filed04/17/20
                                         55 Filed  06/04/20 Page
                                                             Page12
                                                                  34ofof17
                                                                         39




Information or Highly Confidential Information by the other party to this case.

23.            The provisions of this Protective Order, insofar as they restrict the communication

and use of confidential discovery material, shall, without written permission of the producing party

or further order of the Court, continue to be binding after the conclusion of this proceeding, and

this Court retains jurisdiction over any disputes arising out of this Protective Order.

24.            Within sixty days after dismissal or entry of final judgment not subject to further

appeal, all receiving parties shall return to the producing parties or take all commercially

reasonable steps to destroy all Confidential Information or Highly Confidential Information and

VaUg_W`fe _Sd]WV p;GF>A<=FKA9D n JL:B=;K KG HIGK=;KAM= GI<=Iq ad p@A?@DP

CONFIDENTIAL n JL:B=;K KG HIGK=;KAM= GI<=Iq g`VWd fZ[e GdVWd( including copies

as defined in Paragraph 6 of this Order. The foregoing provision shall not apply if the document

has been, without restriction as to disclosure, admitted into evidence at any trial or hearing in this

proceeding or otherwise filed publicly with the Court. Outside Counsel for Defendants and

Counsel for Plaintiffs may retain (1) attorney work product, including an index that refers or relates

to designated Confidential Information or Highly Confidential Information, so long as that work

product does not duplicate verbatim substantial portions of Confidential Information or Highly

Confidential Information, and (2) one complete set of all documents filed with the Court including

those filed under seal. Any retained Confidential Information or Highly Confidential Information

shall continue to be protected under this Order. An attorney may use his or her work product in

subsequent litigation, provided that its use does not disclose or use Confidential Information or

Highly Confidential Information.

25.            This Order shall take effect when entered and shall be binding upon all counsel of

record and their law firms, the parties, and persons made subject to this Order by its terms. Any



                                                  12
        Case
         Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document75-2 Filed04/17/20
                                          55 Filed  06/04/20 Page
                                                              Page13
                                                                   35ofof17
                                                                          39




violation of this Order by a person or entity subject to it will result in the imposition of a fine and/or

sanctions on that person or entity, as deemed appropriate by the Court.



 Dated: April 17, 2020                                Respectfully Submitted,


 /s/ Mark D. Seidman                                     /s/ Paul H. Saint-Antoine
 Mark D. Seidman                                         Paul H. Saint-Antoine (ID# 56224)
 Charles Dickinson                                       John S. Yi (ID# 318979)
 James Weingarten                                        FAEGRE DRINKER BIDDLE & REATH
 FEDERAL TRADE COMMISSION                                LLP
 Bureau of Competition                                   One Logan Square, Suite 2000
 600 Pennsylvania Avenue, NW                             Philadelphia, PA 19103
 Washington, D.C. 20580                                  Telephone: 215-988-2700
 (202) 326-3296                                          Facsimile: 215-988-2757
 mseidman@ftc.gov                                        paul.saint-antoine@faegredrinker.com
                                                         john.yi@faegredrinker.com
 Attorneys for Plaintiff Federal Trade
 Commission                                              Kenneth M. Vorrasi (admitted pro hac vice)
                                                         John L. Roach, IV (admitted pro hac vice)
 /s/ Tracy Wertz                                         Jonathan H. Todt (admitted pro hac vice)
 TRACY WERTZ, PA 69164                                   Alison M. Agnew (admitted pro hac vice)
 JENNIFER THOMSON, PA 89360                              FAEGRE DRINKER BIDDLE & REATH
 ABIGAIL WOOD, PA 325273                                 LLP
 OFFICE OF THE ATTORNEY GENERAL                          1500 K Street, NW, Suite 1100
 COMMONWEALTH OF PENNSYLVANIA                            Washington, DC 20005
 Strawberry Square                                       Telephone: 202-842-8800
 Harrisburg, PA 17120                                    Facsimile: 202-842-8465
 (717) 787-4530                                          kenneth.vorrasi@faegredrinker.com
 twertz@attorneygeneral.gov                              lee.roach@faegredrinker.com
                                                         jonathan.todt@faegredrinker.com
 Attorneys for Plaintiff Commonwealth of                 alison.agnew@faegredrinker.com
 Pennsylvania



                                                         Daniel J. Delaney (admitted pro hac vice)
                                                         FAEGRE DRINKER BIDDLE & REATH
                                                         LLP
                                                         191 N. Wacker Drive, Suite 3700
                                                         Chicago, IL 60606
                                                         Telephone: 312-569-1000



                                                    13
Case
 Case2:20-cv-01113-GJP
      2:20-cv-01113-GJP Document
                         Document75-2 Filed04/17/20
                                  55 Filed  06/04/20 Page
                                                      Page14
                                                           36ofof17
                                                                  39




                                     Facsimile: 312-569-3000
                                     daniel.delaney@faegredrinker.com

                                  Counsel for Defendant Thomas Jefferson
                                  University

                                     /s/ Virginia A. Gibson
                                     Virginia A. Gibson (ID#32520)
                                     Stephen A. Loney, Jr. (ID#202535)
                                     Garima Halhorta (ID#327158)
                                     Alexander Bowerman (ID#321990)
                                     HOGAN LOVELLS US LLP
                                     1735 Market Street, Floor 23
                                     Philadelphia, PA 19103
                                     Telephone: 267-675-4600
                                     Facsimile: 267-675-4601
                                     virginia.gibson@hoganlovells.com
                                     stephen.loney@hoganlovells.com

                                     Robert F. Leibenluft (admitted pro hac vice)
                                     Leigh L. Oliver (admitted pro hac vice)
                                     Justin W. Bernick (admitted pro hac vice)
                                     Kimberly D. Rancour (admitted pro hac
                                     vice)
                                     Kathleen K. Hughes (admitted pro hac vice)
                                     HOGAN LOVELLS US LLP
                                     555 Thirteenth Street, NW
                                     Washington, D.C. 20004
                                     Telephone: 202-637-5600
                                     Facsimile: 202-637-5910
                                     robert.leibenluft@hoganlovells.com
                                     leigh.oliver@hoganlovells.com
                                     justin.bernick@hoganlovells.com
                                     kimberly.rancour@hoganlovells.com
                                     kathleen.hughes@hoganlovells.com

                                  Counsel for Defendant Albert Einstein
                                  Healthcare Network




                                14
     Case
      Case2:20-cv-01113-GJP
           2:20-cv-01113-GJP Document
                              Document75-2 Filed04/17/20
                                       55 Filed  06/04/20 Page
                                                           Page15
                                                                37ofof17
                                                                       39



         &"$'"%#
Dated: ______________________       IT IS SO ORDERED.



                                    ___________________________
                                     #-# $),'*( %" &'++),.
                                    Gerald J. Pappert
                                    United States District Judge




                                     15
       Case
        Case2:20-cv-01113-GJP
             2:20-cv-01113-GJP Document
                                Document75-2 Filed04/17/20
                                         55 Filed  06/04/20 Page
                                                             Page16
                                                                  38ofof17
                                                                         39




                                        ATTACHMENT A

                       IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF PENNSYLVANIA



 FEDERAL TRADE COMMISSION

                  and
                                                                No. 2:20-cv-01113-GJP
 COMMONWEALTH OF
 PENNSYLVANIA


                                Plaintiffs,

                  v.


 THOMAS JEFFERSON UNIVERSITY

                  and

 ALBERT EINSTEIN HEALTHCARE
 NETWORK


                                Defendants.


                                   ACKNOWLEDGMENT
                                         AND
                                 AGREEMENT TO BE BOUND


       The undersigned hereby acknowledges that he/she has read the Protective Order

Governing Confidential Information dated April __, 2020 (ECF No. __) in the above-captioned

action and attached hereto &fZW pHdafWUf[hW GdVWdq', understands the terms the Protective Order,

and agrees to be bound by the terms of the Protective Order. The undersigned submits to the

jurisdiction of the United States District Court for the Eastern District of Pennsylvania in matters


                                                  1
        Case
         Case2:20-cv-01113-GJP
              2:20-cv-01113-GJP Document
                                 Document75-2 Filed04/17/20
                                          55 Filed  06/04/20 Page
                                                              Page17
                                                                   39ofof17
                                                                          39




relating to the Protective Order and understands that the terms of the Protective Order obligate

him/her to use materials designated as Confidential Information or Highly Confidential

Information in accordance with the Protective Order solely for the purposes of the above-

captioned action and not to disclose any such Confidential Information or Highly Confidential

Information to any other person, firm or concern.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.



Name:


Job Title:

Employer:

Business
Address:

Date:
                                     Signature




                                                 2
